                      Case 1:18-cv-11386-VSB-KHP Document 191 Filed 02/05/21 Page 1 of 1

                                                                LAW OFFICES
                                           GREENBLUM & BERNSTEIN, P.L.C.
NEIL F. GREENBLUM                            P ATEN T, COPYR IG HT AND TR AD E MARK MATT ERS           NAOKO OHASHI *
BRUCE H. BERNSTEIN                                                                                     HARRY J. GWINNELL◊
JAMES L. ROWLAND
                                                       1950 ROLAND CLARKE PLACE                        JEFFREY H. HANDELSMAN *
ARNOLD TURK ∆                                             RESTON, VA 2 0 1 9 1 -1 41 1                 KENNETH H. SALEN ◊
MICHAEL J. FINK                                                                                        SOK K. HONG ◊
STEPHEN M. ROYLANCE ◊                                       TEL: (7 0 3 ) 7 16 -1 19 1                 TAI KONDO 
ROBERT W. MUELLER                                                                                      JEFFREY R. BOUSQUET ◊
                                                            FAX: (7 0 3 ) 7 1 6 -11 80
WILLIAM E. LYDDANE                                                                                     GARY M. JACOBS ◊
WILLIAM S. BOSHNICK *                                EMAIL: gbpatent@gbpatent.com                      JAMES A. GROMADA
PAUL A. BRAIER, Ph.D.                                                                                  SHAWN A. HAMIDINIA, Ph.D.
P. BRANKO PEJIC *                                           www.gbpatent.com                           ALI M. IMAM *
DANIEL B. MOON
                                                                                                       CHAD E. GORKA
BRUCE H. STONER, JR. ◊
                                                                                                       CHUONG T. NGUYEN *
ENOCH PEAVEY
                                                                                                       JAMES A. DONEGAN 
SEAN C. MYERS-PAYNE, Ph.D.
                                                                                                       CHRISTIAN MANNINO *
JONATHAN R. MILLER *
                                                                                                          _________
STEVEN B. POLLICOFF *
BARRY I. HOLLANDER ◊                                                                                   * ADMITTED TO A BAR
GARY V. HARKCOM *◊                                                                                       OTHER THAN VA

                                                 02/05/2021
JAMES P. BONNAMY                                                                                         REGISTERED PATENT AGENT
JILL M. BROWNING                                                                                       ◊ OF COUNSEL
WALTER SCHLAPKOHL, Ph.D.                                                                               ∆ SENIOR COUNSEL




                                                          February 4, 2021

            VIA ECF

            Hon. Katharine H. Parker
            United States Magistrate Judge, Southern District of New York
            Daniel Patrick Moynihan Courthouse
            500 Pearl Street, Room 750                                                                  02/05/2021
            New York, New York 10007

                        Re:    Spectrum Dynamics Medical Limited v. GE; Case No.: 18-cv-11386 (VSB)

            Dear Magistrate Judge Parker:

                    We represent Plaintiff Spectrum Dynamics Medical Limited (“Plaintiff” or “Spectrum”)
            in the above-referenced action. On behalf of Plaintiff, we write pursuant to Rule III(d) of your
            Honor’s Individual Practices in Civil Cases to respectfully request permission to file under seal
            Plaintiff’s Opposition to Defendants’ Motion for a Protective Order against responding to
            Spectrum’s Requests for Admissions [D.I. 186] (“Opposition”) and accompanying Exhibit 1,
            filed today, February 4, 2021.

                    Plaintiff requests leave to file the Opposition and Exhibit 1 under seal because they
            contain information designated as “Confidential” under the Stipulated Confidentiality and
            Protective Order [D.I. 156] that Judge Broderick has previously permitted to be filed under seal
            in the First Amended Complaint.

                                                                             Respectfully submitted,

                                                                             /s/ Neil F. Greenblum

                                                                             Neil F. Greenblum

            cc:         All counsel of record (via ECF)
